Case 9:19-cv-81179-RAR Document 68 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  ILLOOMINATE MEDIA, INC., ET AL

                        Plaintiff

                v.
                                                     Case Number: 9:19-cv-81179
  CAIR FLORIDA, INC., and CAIR
  FOUNDATION, INC.,

                        Defendants.


                                      NOTICE OF APPEAL

         Plaintiffs Illoominate Media, Inc. and Laura Loomer hereby appeal to the U.S. Court of

  Appeals for the Eleventh Circuit the August 4, 2021 order of Magistrate Judge Bruce E. Reinhart

  granting in part and denying in part Defendants’ Joint Motion for Attorneys’ Fees and Additional

  Costs. ECF No. 66, Exhibit 1.

  Dated: September 1, 2021                                    Respectfully Submitted,


                                                             /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             FL. Bar No.: 246220
                                                             Freedom Watch, Inc.
                                                             Chairman and General Counsel
                                                             7050 W. Palmetto Park Rd
                                                             Boca Raton, FL, 33433
                                                             Telephone: (561)558-5336
                                                             Email:leklayman@gmail.com

                                                             Counsel for Plaintiffs




                                                 1
Case 9:19-cv-81179-RAR Document 68 Entered on FLSD Docket 09/01/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of September 2021, a true copy of the

  foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Larry Klayman




                                                 2
